Citation Nr: 0405675	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  00-07 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1969 to June 
1971.  

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from rating actions of March and April 2000 
that denied service connection for right and left knee 
disabilities.  This case was Remanded by the Board in October 
2002 in order to afford the veteran an opportunity to provide 
testimony at a hearing before the Board.  In September 2003 
the veteran appeared and gave testimony at a hearing before 
the undersigned via videoconference.  A transcript of that 
hearing is of record.  

During the September 2003 hearing the veteran indicated that 
he did not wish to pursue his appeal of the issue of 
entitlement to service connection for a left knee disorder 
and this issue is accordingly not before the Board for 
appellate consideration at this time.  38 C.F.R. § 20.204 
(2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran contends that he injured his right knee as a 
result of a vehicle accident during service, and that he was 
hospitalized for this injury during service.  Despite 
considerable efforts to obtain additional service medical 
records documenting this reported treatment, there are no in-
service clinical records reflecting treatment for a knee 
disability.  However, on the veteran's June 1971 examination 
prior to service discharge, he responded both yes and no in 
regard to a question as to whether he had ever had a 
"trick" or locked knee.  Thus there is competent evidence 
of an in-service injury.  

The veteran testified that he has had problems with his right 
knee ever since.  This report of a continuity of 
symptomatology constitutes competent evidence that the knee 
disability may be related to service.  See Charles v 
Principi, 16 Vet. App. 370, 374-75 (2002) (the Court held 
that the veteran is competent to report that he has 
experienced a continuity of symptomatology).  The veteran has 
also testified to current right knee symptoms.  Thus there is 
competent evidence of current right knee symptoms.  However, 
the evidence is not sufficient to decide the claim, because 
there is evidence of an intervening right knee injury in 
1972, and because the veteran has not undergone an 
examination to determine whether he currently has a right 
knee disability.

Shortly after the veteran's hearing, he submitted copies of 
clinical records documenting treatment at a state 
correctional facility for various complaints, including right 
knee symptoms, during the period from 1972 to 1996, with 
initial treatment for a right knee complaint provided in 
October 1972.  The record does not reflect that the veteran 
has waived consideration of this evidence by the RO, and the 
RO has not readjudicated the claim in light of this evidence.  
The Board cannot consider this evidence in the first 
instance.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In view of the above, this case is again REMANDED to the RO 
for the following action:  

1.  The veteran should be afforded an 
orthopedic examination to determine 
whether he currently has a right knee 
disability that is related to surgery.  
The claims folder must be made available 
to the examiner prior to the evaluation.  
The examiner should state that the claims 
folder was reviewed.  At the conclusion 
of the examination and after a review of 
the claims folder the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any right knee 
disability found on the examination is in 
whole or part the result of an in-service 
disease or injury.  The examiner should 
provide a rationale for the opinion.

2.  The RO should re-adjudicate the 
veteran's claim for service connection 
for a right knee disability in light of 
all evidence added to the claims folder 
since the issuance of the supplemental 
statement of the case in May 2002.  

3.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that reflects consideration of the 
evidence added to the claims folder since 
the issuance of the May 2002 supplemental 
statement of the case.  The case should 
then be returned to this Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




